DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15 and 22, in the reply filed on 08/01/2022 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2020, 11/25/2020 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because they include two different figures both labeled “Fig.5B”. The second Fig.5B appears to include the same images as Fig.5A, which are labeled as precursors, and does not match the descriptions included in paragraphs [0051], [0179] and [0180] of the published specification stating that the images show positive electrode active materials.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 37, line 10, Fig. 3C is incorrectly labeled as “30C”. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vertically oriented primary particle constituting the protruding portions" in lines 17-18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer end portion of the protruding portion" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outer end portion of the protruding portion" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the outer end portion” and “the inner end portion" in lines 3-4 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations “the outer end portion of the primary particle” in lines 3-4 of the claim and “the inner end portion of the primary particle” in lines 6-7 of the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites two regions in terms of 20% to 40% of an axis of the primary particle from an end portion. It is ambiguous whether 20% and 40% are endpoints of a range defining a variable size of the region, or whether they are endpoints defining the beginning of the region and the end of the region. In other words, for example, does the region extend from the outer end portion to a point that is 20% to 40% away from the outer end portion, or does the region begin at a point 20% away from the outer end portion and extend to a point 40% away from the outer end portion?
Claim 6 recites the limitations “the inner region” in the second line of the claim and “the outer region” in the third line of the claim. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151876 A1 (Kim).

    PNG
    media_image1.png
    697
    389
    media_image1.png
    Greyscale

Regarding claim 1, Kim discloses a positive electrode active material (nickel-based active material) for a rechargeable lithium battery (lithium secondary battery) comprising secondary particles [0025] of a nickel-based transition metal oxide [0046] composed of an inner portion and an outer portion, wherein the inner portion has a dense structure having a higher density than the outer portion (a porosity of an exterior portion of the secondary particle may be in a range of about 5% to about 30%, for example about 6% to about 20%, and a porosity of an interior portion of the secondary particle may be 10% or lower, for example about 5% or lower, such that the interior portion has a dense structure) [0032], [0033], and the secondary particles of the nickel based transition metal oxide have a plurality of protruding portions on the surface thereof constituted of vertically oriented primary particles (plate primary particles arranged radially on the outer surface of the secondary particle with pores exposed between the plate primary particles) [0041], [0057]. See Fig. 1C.
Kim further discloses that the plate primary particles may have an average longitudinal axis length in a range from about 450 nm to about 950 nm, in order to improve lithium diffusivity [0040], and the average diameter of the secondary particle may be about 9 µm, in order to improve characteristics of the nickel-based active material [0027]. The claimed inner circle with a radius from the inner end of the vertically oriented primary particle constituting the protruding portions to the center of the secondary particle of the nickel-based transition metal oxide is equivalent to the cross-sectional area of the secondary particle except for the outermost plate primary particles. Therefore the claimed total area of the secondary particle of the nickel based transition metal oxide At can be calculated from the radius which is half the average diameter of the secondary particle, and the claimed area of the inner circle Ai can be calculated from the radius which is half the average diameter minus the average longitudinal axis length of the plate primary particle, such that the area ratio occupied by protrusions calculated by the claimed Equation 1 based on a cross-section of the secondary particles of the nickel-based transition metal oxide of Kim’s positive active material is in the range from about 19% to about 38%.
Although not specifically disclosed, the claimed range of 25% to 30% nevertheless would have been obvious to one of ordinary skill in the art, because it lies inside the range taught by Kim, and because Kim teaches that the dimensions from which the area ratio is calculated are results-effective variables. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 2, Kim further discloses that a ratio (equivalent to the claimed aspect ratio) of the average thickness (equivalent to the claimed width (W) which is a length of a narrowest portion of the protruding portion) and the average length of the plate primary particle (equivalent to the claimed height (H) which is a length from the outer end portion of the protruding portion to the inner circle) may be in a range of about 1:2 to about 1:10, for example 1:2.3 to about 1:2.9 [0044], in order to improve lithium diffusivity [0045]. Although not specifically disclosed, the claimed range of 1.4 to 2.8 nevertheless would have been obvious to one of ordinary skill in the art, because it overlaps with the range taught by Kim, and because Kim teaches that it is a results-effective variable. See MPEP 2144.05.
Regarding claim 3, Kim further discloses that an average thickness of the plate primary particles (equivalent to the claimed width (W) which is a length of a narrowest portion of the protruding portion) may be in a range from about 100 nm to about 200 nm [0043], and the plate primary particles may have an average longitudinal axis length (equivalent to the claimed height (H) which is a length from the outer end portion of the protruding portion to the inner circle) in a range of about 450 nm to about 950 nm [0040], in order to improve lithium diffusivity [0040], [0045]. Although not specifically disclosed, the claimed range of 0.25 µm to 0.60 µm nevertheless would have been obvious to one of ordinary skill in the art because it is close the range of 100 nm to 200 nm taught by Kim, and the claimed range of 0.65 µm to 1.00 µm would have been obvious because it overlaps with the range of 450 nm to 950 nm taught by Kim, and because Kim teaches that both dimensions are results-effective variables. See MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 7, Kim further discloses that the average diameter of the secondary particle may be about 9 µm [0027], and the plate primary particles may have an average longitudinal axis length (equivalent to the claimed thickness of the outer portion) in a range from about 450 nm to about 950 nm, in order to improve lithium diffusivity [0040], such that the claimed diameter of the inner portion (equivalent to the diameter of the secondary particle except for the outermost primary particles, calculated as the diameter minus twice the length of the primary particle) is in a range from about to about 7.1 µm to about 8.1 µm. Although the claimed range of 0.5 µm to 1.0 µm is not precisely disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with the range of 450 nm to 950 nm taught by Kim, and because Kim teaches that it is a results-effective variable. See MPEP 2144.05.
Regarding claim 14, Kim further discloses that the secondary particles of the nickel-based transition metal oxide is a compound represented by the claimed Chemical Formula 1, for example LiNi0.6Co0.2Mn0.2O2, LiNi0.8Co0.1Mn0.1O2, LiNi0.85Co0.1Al0.05O2 [0046]-[0055].
Regarding claims 8-10 and 15, although Kim is silent to the claimed XPS peak ratios and the specific surface area, because Kim teaches the positive active material having the same structure and composition as claimed, it appears that it will also have the same properties as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01.
Regarding claim 22, Kim further discloses a rechargeable lithium battery (lithium secondary battery) comprising a positive electrode including the positive electrode active material (nickel-based active material), a negative electrode, and an electrolyte [0087].

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151876 A1 (Kim), as applied to claims 1-3, 7-10, 14, 15 and 22 above, in view of US 2018/0108940 A1 (Kwon).
Kim teaches the positive active material of claim 1, as shown above, but does not teach the claimed concentration differences. Kwon however teaches that a positive electrode active material may have a concentration gradient in which the concentration of the at least one metallic element of the nickel, the cobalt, and the manganese in each of core, intermediate layer, and shell forming regions is increased or decreased, or may have a concentration gradient in which the concentration of the at least one metallic element of the nickel, the cobalt, and the manganese is continuously increased or decreased from the core, the intermediate layer, the shell, or the center of the positive electrode active material particle to the interface between the intermediate layer and the shell, or from the center of the positive electrode active material particle to the surface thereof [0061], because the effect of the positive electrode active material on the improvement of the battery performance may be further improved by easily using properties of the corresponding metal [0064]. Therefore it would have been obvious to one of ordinary skill in the art to form the positive active material of Kim to have concentration differences, as in Kwon, because it could improve the battery performance by easily using properties of the corresponding metal.
Specifically with respect to claim 4, Kwon teaches that cobalt included in the shell may have a concentration gradient that increases from the interface between the intermediate layer and the shell to the surface of the positive electrode active material particle [0056].
Specifically with respect to claim 5, Kwon teaches that the fraction of cobalt in the shell is in the range of 0 to 1 [0052]-[0053] and the metal concentration per 0.1 µm has a difference of 0.1 at% to 30 at% [0062].
Specifically with respect to claim 6, Kwon teaches that a fraction of cobalt in the intermediate layer (inner region) may be 0.11 and the fraction of cobalt in the shell (outer region) may be 0.17 [0143], such that the claimed ratio is about 0.65.
Specifically with respect to claim 11, Kwon teaches that a fraction of Ni in the core (inner portion) may be 82 at% and a fraction of Ni in the shell (outer portion) may be 56 at% [0143], such that the claimed difference is 26 at%.
Specifically with respect to claim 12, Kwon teaches that the concentration of nickel is decreased from the center of the particle to the surface and a difference between average concentrations of nickel in the core (inner portion) and the shell (outer portion) may be in a range of 10 at % to 70 at % [0072].
Specifically with respect to claim 13, Kwon teaches that the concentration of cobalt may decrease from the center of the positive electrode active material particle to the shell [0061], and the metal concentration per 0.1 µm has a difference of 0.1 at% to 30 at% [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727